Exhibit 10.1

4,065,250 Shares

(subject to increase up to 4,675,038 shares

in the event of an increase in the pro forma market

value of the Company’s Common Stock)

BCSB Bancorp, Inc.

(a Maryland corporation)

Common Stock

(par value $0.01 per share)

AGENCY AGREEMENT

September 4, 2007

SANDLER O’NEILL & PARTNERS, L.P.

919 Third Avenue, 6th Floor

New York, New York 10022

Ladies and Gentlemen:

BCSB Bancorp, Inc., a Maryland corporation (the “Company”), BCSB Bankcorp, a
federal “mid-tier” holding company (the “Mid-Tier Company”), Baltimore County
Savings Bank, M.H.C., a federal mutual holding company (the “MHC”), and
Baltimore County Savings Bank, F.S.B., a federally chartered stock savings bank
(the “Bank”), hereby confirm their agreement with Sandler O’Neill & Partners,
L.P. (“Sandler O’Neill” or the “Agent”) with respect to the offer and sale by
the Company of up to 4,065,250 shares (subject to increase up to 4,675,038
shares in the event of an increase in the pro forma market value of the
Company’s common stock) of the Company’s common stock, par value $0.01 per share
(the “Common Stock”). The shares of Common Stock to be sold by the Company in
the Offerings (as defined below) are hereinafter called the “Securities.”

The Securities are being offered for sale in accordance with the Plan of
Conversion and Reorganization (the “Plan”) adopted by the Boards of Directors of
the Mid-Tier Company, the MHC and the Bank pursuant to which the MHC intends to
convert from the mutual to stock holding company form of organization pursuant
to the following steps: (i) the establishment of the Company as a
Maryland-chartered subsidiary of the Bank; (ii) the conversion of the Mid-Tier
Company to an interim federal stock savings bank (“Interim No. 1”) and its
simultaneous merger into the Bank with the Bank as the surviving entity;
(iii) the conversion of the MHC from mutual form to an interim federal stock
savings bank (“Interim No. 2”) and the simultaneous merger of Interim No. 2 with
and into the Bank with the Bank as the surviving entity, pursuant to which
merger the shares of the Mid-Tier Company held by the MHC will be cancelled;
(iv) the establishment by the Company of an interim federal stock savings bank
(“Interim No. 3”) as a



--------------------------------------------------------------------------------

wholly owned subsidiary; (v) the merger of Interim No. 3 with and into the Bank,
with the Bank as the surviving entity; and (vi) the sale and exchange of Common
Stock pursuant to the Plan and Office of Thrift Supervision (“OTS”) regulations.
As a result of the merger of Interim No. 3 with and into the Bank, the Bank will
become a wholly owned subsidiary of the Company. The outstanding shares of
common stock of the Mid-Tier Company held by persons other than the MHC will be
converted into Common Stock pursuant to an exchange ratio as defined in the
Plan, which will result in the holders of such shares receiving and owning in
the aggregate approximately the same percentage of the Common Stock to be
outstanding upon the completion of the conversion as the percentage of Mid-Tier
Company common stock owned by them in the aggregate immediately prior to
consummation of the conversion.

Pursuant to the Plan, the Company will offer to certain depositors and borrowers
of the Bank and to the Bank’s tax qualified employee benefit plans, including
the Bank’s employee stock ownership plan (the “ESOP”) (collectively, the
“Employee Plans”) rights to subscribe for the Securities in a subscription
offering (the “Subscription Offering”). To the extent Securities are not
subscribed for in the Subscription Offering, such Securities may be offered to
certain members of the general public in a community offering (the “Community
Offering”), with preference given first to persons who are natural persons and
trusts of natural persons who are residents of Baltimore, Harford or Howard
Counties, Maryland or Baltimore City in Maryland. The Community Offering, which
together with the Subscription Offering, as each may be extended or reopened
from time to time, are herein referred to as the “Subscription and Community
Offering,” may be commenced concurrently with, during or after, the Subscription
Offering. It is currently anticipated that any Securities not subscribed for in
the Subscription and Community Offering will be offered, subject to Section 2
hereof, in a syndicated community offering (the “Syndicated Community
Offering”). The Subscription and Community Offering and the Syndicated Community
Offering are hereinafter referred to collectively as the “Offerings.” The
conversion and reorganization of the MHC from mutual to stock holding company
form, the formation of the Company, Interim No. 1, Interim No. 2 and Interim
No.3 and the related mergers, the exchange of the Mid-Tier Company’s public
stockholders’ shares for shares of Common Stock (the “Exchange Shares”), the
acquisition of the capital stock of the Bank by the Company and the Offerings
are hereinafter referred to collectively as the “Conversion.” It is acknowledged
that the number of Securities to be sold in the Conversion may be increased or
decreased as described in the Prospectus (as hereinafter defined). If the number
of Securities is increased or decreased in accordance with the Plan, the term
“Securities” shall mean such greater or lesser number, where applicable.

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-1 (No. 333-141572), including a
related prospectus, for the registration of the sale of the Securities under the
Securities Act of 1933, as amended (the “Securities Act”), has filed such
amendments thereto, if any, and such amended prospectuses as may have been
required to the date hereof by the Commission in order to declare such
registration statement effective, and will file such additional amendments
thereto and such amended prospectuses and prospectus supplements as may
hereafter be required. Such registration statement (as amended to date, if
applicable, and as from time to time amended or supplemented hereafter) and the
prospectuses constituting a part thereof (including in each case all documents
incorporated or deemed to be incorporated by reference therein and the
information, if any, deemed to be a part thereof pursuant to the rules and
regulations of the

 

2



--------------------------------------------------------------------------------

Commission under the Securities Act, as from time to time amended or
supplemented pursuant to the Securities Act or otherwise (the “Securities Act
Regulations”)), are hereinafter referred to as the “Registration Statement” and
the “Prospectus,” respectively, except that if any revised prospectus shall be
used by the Company in connection with the Subscription and Community Offering
or the Syndicated Community Offering which differs from the Prospectus on file
at the Commission at the time the Registration Statement becomes effective
(whether or not such revised prospectus is required to be filed by the Company
pursuant to Rule 424(b) of the Securities Act Regulations), the term
“Prospectus” shall refer to such revised prospectus from and after the time it
is first provided to the Agent for such use.

Concurrently with the execution of this Agreement, the Company is delivering to
the Agent copies of the Prospectus of the Company to be used in the Subscription
and Community Offering. Such prospectus contains information with respect to the
Bank, the Mid-Tier Company, the Company, the MHC and the Common Stock.

SECTION 1. REPRESENTATIONS AND WARRANTIES.

(a) The Company, the Mid-Tier Company, the Bank and the MHC jointly and
severally represent and warrant to the Agent as of August 24, 2007 as follows:

(i) The Registration Statement has been declared effective by the Commission, no
stop order has been issued with respect thereto and no proceedings therefor have
been initiated or, to the knowledge of the Company, the Mid-Tier Company, the
MHC and the Bank, threatened by the Commission. At the time the Registration
Statement became effective and at the Closing Time referred to in Section 2
hereof, the Registration Statement complied and will comply in all material
respects with the requirements of the Securities Act and the Securities Act
Regulations and did not and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading. The Prospectus, as of August 24,
2007 does not and at the Closing Time referred to in Section 2 hereof will not,
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the representations and warranties in this subsection shall not apply to
statements in or omissions from the Registration Statement or Prospectus made in
reliance upon and in conformity with information with respect to the Agent
furnished to the Company in writing by the Agent expressly for use in the
Registration Statement or Prospectus (the “Agent Information,” which the
Company, the Mid-Tier Company, the MHC and the Bank acknowledge appears only in
the fifth sentence of the section “Summary - Market for BCSB Bancorp Common
Stock” and the fifth sentence of the section “Market for the Common Stock”).

(ii) At the time of filing the Registration Statement relating to the offering
of the Securities and as of August 24, 2007, the Company was not, and is not, an
ineligible issuer, as defined in Rule 405. At the time of the filing of the
Registration Statement and at the time of the use of any issuer free writing
prospectus, as defined in Rule 433(h), the Company met the conditions required
by Rules 164 and 433 for the use of a free writing

 

3



--------------------------------------------------------------------------------

prospectus. If required to be filed, the Company has filed any issuer free
writing prospectus related to the offered Securities at the time it is required
to be filed under Rule 433 and, if not required to be filed, will retain such
free writing prospectus in the Company’s records pursuant to Rule 433(g) and if
any issuer free writing prospectus is used after August 24, 2007 in connection
with the offering of the Securities the Company will file or retain such free
writing prospectus as required by Rule 433.

(iii) As of the Applicable Time, neither (i) the Issuer-Represented General Free
Writing Prospectus(es) issued at or prior to the Applicable Time and the
Statutory Prospectus, all considered together (collectively, the “General
Disclosure Package”), nor (ii) any individual Issuer-Represented Limited-Use
Free Writing Prospectus, when considered together with the General Disclosure
Package, included any untrue statement of a material fact or omitted to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
preceding sentence does not apply to statements in or omissions from any
Prospectus included in the Registration Statement relating to the offered
Securities or any Issuer-Represented Free Writing Prospectus based upon and in
conformity with written information furnished to the Company by the Agent
specifically for use therein. As used in this paragraph and elsewhere in this
Agreement:

1. “Applicable Time” means each and every date when a potential purchaser
submitted a subscription or otherwise committed to purchase Securities.

2. “Statutory Prospectus”, as of any time, means the Prospectus relating to the
offered Securities that is included in the Registration Statement relating to
the offered Securities immediately prior to that time, including any document
incorporated by reference therein.

3. “Issuer-Represented Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433(h), relating to the offered Securities. The
term does not include any writing exempted from the definition of prospectus
pursuant to clause (a) of Section 2(a)(10) of the 1933 Act, without regard to
Rule 172 or Rule 173.

4. “Issuer-Represented General Free Writing Prospectus” means any
Issuer-Represented Free Writing Prospectus that is intended for general
distribution to prospective investors.

5. “Issuer-Represented Limited-Use Free Writing Prospectus” means any
Issuer-Represented Free Writing Prospectus that is not an Issuer-Represented
General Free Writing Prospectus. The term Issuer-Represented Limited-Use Free
Writing Prospectus also includes any “bona fide electronic road show,” as
defined in Rule 433, that is made available without restriction pursuant to Rule
433(d)(8)(ii) or otherwise, even though not required to be filed with the
Commission.

 

4



--------------------------------------------------------------------------------

(iv) Each Issuer-Represented Free Writing Prospectus, as of its date of first
use and at all subsequent times through the completion of the Offerings and sale
of the offered Securities or until any earlier date that the Company notified or
notifies the Agent (as described in the next sentence), did not, does not and
will not include any information that conflicted, conflicts or will conflict
with the information contained in the Registration Statement relating to the
offered Securities, including any document incorporated by reference therein
that has not been superseded or modified. If at any time following the date of
first use of an Issuer-Represented Free Writing Prospectus there occurred or
occurs an event or development as a result of which such Issuer-Represented Free
Writing Prospectus conflicted or would conflict with the information contained
in the Registration Statement relating to the offered Securities or included or
would include an untrue statement of a material fact or omitted or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances prevailing at that subsequent time, not misleading,
the Company has notified or will notify promptly the Agent so that any use of
such Issuer-Represented Free-Writing Prospectus may cease until it is amended or
supplemented and the Company has promptly amended or will promptly amend or
supplement such Issuer-Represented Free Writing Prospectus to eliminate or
correct such conflict, untrue statement or omission. The foregoing two sentences
do not apply to statements in or omissions from any Issuer-Represented Free
Writing Prospectus based upon and in conformity with written information
furnished to the Company by the Agent specifically for use therein.

(v) The Company has filed with the OTS the Company’s application for approval of
its acquisition of the Bank, which includes applications to form and merge
Interim No. 1, Interim No. 2 and Interim No. 3 (the “Holding Company
Application”) on Form H-(e)1-S promulgated under the savings and loan holding
company provisions of the Home Owners’ Loan Act, as amended (the “HOLA”) and the
regulations promulgated thereunder. The Company has received written notice from
the OTS of its approval of the acquisition of the Bank, such approval remains in
full force and effect and no order has been issued by the OTS suspending or
revoking such approval and no proceedings therefor have been initiated or
threatened by the OTS. At the date of such approval and at the Closing Time
referred to in Section 2 hereof, the Holding Company Application complied and
will comply in all material respects with the applicable provisions of HOLA and
the regulations promulgated thereunder and the Holding Company Application is
truthful and accurate in all material respects.

(vi) Pursuant to the rules and regulations of the OTS (the “OTS Regulations”),
the MHC has filed with the OTS an Application for Approval of Conversion on Form
AC, and has filed such amendments thereto and supplementary materials as may
have been required to the date hereof (such application, as amended to date, if
applicable, and as from time to time amended or supplemented hereafter, is
hereinafter referred to as the “Conversion Application”). The Offerings and the
Plan have been duly adopted by the Boards of Directors of the MHC, the Mid-Tier
Company and the Bank and such adoption has not since been rescinded or revoked.
The Conversion Application has been approved by the OTS. The Prospectus, the
proxy statement for the solicitation of proxies from

 

5



--------------------------------------------------------------------------------

MHC members for the special meeting to approve the Plan (the “Members’ Proxy
Statement”) and the proxy statement/prospectus for the solicitation of proxies
from stockholders of the Mid-Tier Company for the special meeting at which
stockholders will vote on a proposal to approve the Plan (the “Stockholders’
Proxy Statement”), all included as part of the Conversion Application, have been
approved for use by the OTS, such approval remains in full force and effect and
no order has been issued by the OTS suspending or revoking such approval and no
proceedings therefor have been initiated or, to the knowledge of the Company,
the Mid-Tier Company, the MHC or the Bank, threatened by the OTS. At the date of
such approval and at the Closing Time referred to in Section 2 hereof, the
Conversion Application complied and will comply in all material respects with
the applicable provisions of the OTS Regulations.

(vii) At the time of their use, the Members’ Proxy Statement, the Stockholders’
Proxy Statement and any other proxy solicitation materials will comply in all
material respects with the applicable provisions of the OTS Regulations and the
applicable rules and regulations of the Commission under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), as from time to time amended or
supplemented pursuant to the Exchange Act or otherwise (the “Exchange Act
Regulations”) (the Securities Act Regulations and the Exchange Act Regulations
are collectively referred to herein as the “Commission Regulations”), and will
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The Company, the
Mid-Tier Company, the MHC and the Bank will promptly file the Prospectus and any
supplemental sales literature with the Commission and the OTS. The Prospectus
and all supplemental sales literature, as of the date the Registration Statement
became effective and at the Closing Time referred to in Section 2 hereof,
complied and will comply in all material respects with the applicable
requirements of the OTS Regulations and the Securities Act Regulations and, at
or prior to the time of their first use, will have received all required
authorizations of the OTS and Commission for use in final form.

(viii) None of the Commission, the OTS, or any “Blue Sky” authority has, by
order or otherwise, prevented or suspended the use of the Members’ Proxy
Statement, the Stockholders’ Proxy Statement, the Prospectus or any supplemental
sales literature authorized by the Company, the Mid-Tier Company, the MHC or the
Bank for use in connection with the Offerings, and no proceedings for such
purposes are pending or threatened.

(ix) At the Closing Time referred to in Section 2 hereof, the Company, the
Mid-Tier Company, the MHC and the Bank will have completed the conditions
precedent to the Conversion in accordance with the Plan, the applicable OTS
Regulations and all other applicable laws, regulations, decisions and orders,
including all material terms, conditions, requirements and provisions precedent
to the Conversion imposed upon the Company, the Mid-Tier Company, the MHC or the
Bank by the OTS, or any other regulatory authority, other than those which the
regulatory authority permits to be completed after the Conversion. The
Conversion, the Offerings and other transactions contemplated hereby do not and
will not require any material consent, approval, authorization or permit or
filing with any other governmental agency or regulatory authority, except as
disclosed in the Prospectus.

 

6



--------------------------------------------------------------------------------

(x) Feldman Financial Advisors, Inc. (the “Appraiser”), which prepared the
valuation of the Bank as part of the Conversion, has advised the Company, the
Mid-Tier Company, the MHC and the Bank in writing that it satisfies all
requirements for an appraiser set forth in the OTS Regulations and any
interpretations or guidelines issued by the OTS or its staff with respect
thereto.

(xi) Stegman & Company and Beard Miller Company, LLP, the accountants who
audited and reported on the financial statements of the Bank included in the
Registration Statement have advised the Company, the Mid-Tier Company, the MHC
and the Bank in writing that they are independent public accountants within the
meaning of Rule 101 of the American Institute of Certified Public Accountants
(the “AICPA”), that they are registered with the Public Company Accounting
Oversight Board (the “PCAOB”), and such accountants are, with respect to the
Company, the Mid-Tier Company, the MHC and the Bank, independent certified
public accountants as required by the Securities Act, the Securities Act
Regulations and OTS Regulations and such accountants are not in violation of the
auditors independence requirements of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”).

(xii) The only direct subsidiaries of the Mid-Tier Company are the Bank, BCSB
Bankcorp Capital Trust I and BCSB Bankcorp Capital Trust II. The Bank does not
have any active subsidiaries other than Ebenezer Road, Inc. The Bank does not,
directly or indirectly, control any other corporation, limited liability
company, partnership, joint venture, association, trust or other business
organization. Upon completion of the Conversion, the only direct subsidiary of
the Company will be the Bank.

(xiii) The financial statements and the related notes thereto included in the
Registration Statement and the Prospectus present fairly the financial position
of the Mid-Tier Company at the dates indicated and the results of operations,
retained earnings, stockholders’ equity and cash flows for the periods
specified, and comply as to form with the applicable accounting requirements of
the Securities Act Regulations and the OTS Regulations; except as otherwise
stated in the Registration Statement and Prospectus, said financial statements
have been prepared in conformity with generally accepted accounting principles
applied on a consistent basis. The other financial, statistical and pro forma
information and related notes included in the Prospectus present fairly the
information shown therein on a basis consistent with the audited and unaudited
financial statements included in the Prospectus, and as to the pro forma
adjustments, the adjustments made therein have been consistently applied on the
basis described therein.

(xiv) Since the respective dates as of which information is given in the
Registration Statement and the Prospectus, except as otherwise stated therein
(A) there has been no material adverse change in the financial condition,
results of operations, business affairs or prospects of the Company, the
Mid-Tier Company and the Bank, whether or not arising in the ordinary course of
business, (B) except for transactions

 

7



--------------------------------------------------------------------------------

specifically referred to or contemplated in the Registration Statement and
Prospectus, there have been no transactions entered into by the Mid-Tier Company
or the Bank, other than those in the ordinary course of business, which are
material with respect to the Company, the Mid-Tier Company and the Bank, (C) the
capitalization, liabilities, assets, properties and business of the Company, the
Mid-Tier Company and the Bank conform in all material respects to the
descriptions contained in the Prospectus and none of the Company, the Mid-Tier
Company or the Bank has any material liabilities of any kind, contingent or
otherwise, except as disclosed in the Registration Statement or the Prospectus
and (D) none of the Company, the Mid-Tier Company or the Bank has issued any
securities or incurred any liability or obligation, direct or contingent, or
borrowed money, except borrowings in the ordinary course of business consistent
with past practice from the same or similar sources and in similar amounts as
indicated in the Prospectus, except that the Company has issued 100 shares of
its Common Stock to the Bank in connection with its formation, which shares will
be cancelled prior to the Closing Time.

(xv) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland with full
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Prospectus and to enter into and
perform its obligations under this Agreement and the transactions contemplated
hereby; and the Company is duly qualified to transact business and is in good
standing in the State of Maryland and in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify
would not have a material adverse effect on the financial condition, results of
operations, business affairs or prospects of the Company, the Mid-Tier Company
and the Bank, considered as one enterprise (a “Material Adverse Effect”).

(xvi) Upon consummation of the Conversion, the authorized, issued and
outstanding capital stock of the Company will be within the range as set forth
in the Prospectus under “Capitalization” (except for subsequent issuances, if
any, pursuant to reservations, agreements or employee benefit plans referred to
in the Prospectus); except as set forth elsewhere in this Agreement, no shares
of Common Stock have been or will be issued and outstanding prior to the Closing
Time referred to in Section 2 hereof; at the time of the Conversion, the
Securities will have been duly authorized for issuance and, when issued and
delivered by the Company pursuant to the Plan against payment of the
consideration calculated as set forth in the Plan and stated on the cover page
of the Prospectus, will be duly and validly issued and fully paid and
nonassessable; the Exchange Shares have been duly authorized for issuance and,
when issued, will be duly and validly issued and fully paid and nonassessable;
the terms and provisions of the Common Stock and the other capital stock of the
Company conform to all statements relating thereto contained in the Prospectus;
the certificates representing the shares of Common Stock will conform to the
requirements of applicable law and regulations; and the issuance of the
Securities and the Exchange Shares is not subject to preemptive or other similar
rights except for subscription rights granted under the Plan in accordance with
OTS regulations.

 

8



--------------------------------------------------------------------------------

(xvii) Each of the Mid-Tier Company and the MHC has been duly chartered and is
validly existing as a mutual holding company under the laws of the United States
of America with corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Prospectus and to
enter into and perform its obligations under this Agreement.

(xviii) Each of the Mid-Tier Company and the MHC is duly qualified to transact
business in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure to so qualify would have a Material Adverse Effect on
the financial condition, results of operations, business affairs or prospects of
the Company, the MHC, and the Bank, considered as one enterprise.

(xix) The MHC has no capital stock. All holders of the savings, demand or other
authorized accounts of the Bank are members of the MHC.

(xx) The Mid-Tier Company and the Bank have been duly organized and are validly
existing as a federally chartered mid-tier holding company and savings
association in stock form, respectively, in both instances with full corporate
power and authority to own, lease and operate their respective properties and to
conduct their respective business as described in the Prospectus and to enter
into and perform their respective obligations under this Agreement and the
transactions contemplated hereby. Upon consummation of the Conversion, the Bank
will continue to be a federally chartered savings association in stock form. The
Mid-Tier Company, the Company, the MHC and the Bank have obtained all licenses,
permits and other governmental authorizations currently required for the conduct
of their respective businesses or required for the conduct of their respective
businesses as contemplated by the Holding Company Application and the Conversion
Application, except where the failure to obtain such licenses, permits or other
governmental authorizations would not have a Material Adverse Effect on the
financial condition, results of operations or business affairs of the Company,
the MHC, and the Bank, considered as one enterprise. All such licenses, permits
and other governmental authorizations are in full force and effect and the
Mid-Tier Company, the Company, the MHC and the Bank are in all material respects
in compliance therewith. Neither the Mid-Tier Company, the Company, the MHC nor
the Bank has received notice of any proceeding or action relating to the
revocation or modification of any such license, permit or other governmental
authorization which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, might have a Material Adverse Effect on
the financial condition, results of operations or business affairs of the
Company, the MHC, and the Bank, considered as one enterprise. Each of the
Mid-Tier Company and the Bank is duly qualified to transact business and is in
good standing under the laws of the United States and in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify would have a Material Adverse Effect on the financial condition, results
of operations or business affairs of the Company, the MHC, and the Bank,
considered as one enterprise.

 

9



--------------------------------------------------------------------------------

(xxi) The Bank is a member in good standing of the Federal Home Loan Bank of
Atlanta; the deposit accounts of the Bank are insured by the FDIC up to the
applicable limits and upon consummation of the Conversion, the liquidation
account for the benefit of eligible account holders and supplemental eligible
account holders will be duly established in accordance with the requirements of
the OTS Regulations. The Bank is a “qualified thrift lender” within the meaning
of 12 U.S.C. Section 1467a(m).

(xxii) The authorized capital stock of the Company consists of 50,000,000 shares
of common stock, par value $0.01 per share (the “Company Common Stock”) and
5,000,000 shares of preferred stock, par value $0.01 per share (the “Company
Preferred Stock”) of which 100 shares of Company Common Stock and no shares of
Company Preferred Stock are issued and outstanding as of August 24, 2007. The
authorized capital stock of the Mid-Tier Company consists of 13,500,000 shares
of common stock, par value $0.01 per share (the “Mid-Tier Company Common Stock”)
and 1,500,000 shares of preferred stock, par value $0.01 per share (the
“Mid-Tier Company Preferred Stock”), of which 7,759,140 shares of Mid-Tier
Company Common Stock and no shares of Mid-Tier Company Preferred Stock are
issued and outstanding as of August 24, 2007. The authorized capital stock of
the Bank consists of 1,500,000 shares of common stock, par value $.01 per share
(the “Bank Common Stock”) and 500,000 shares of preferred stock, par value $.01
per share (the “Bank Preferred Stock”), of which 100,000 shares of Bank Common
Stock and no shares of Bank Preferred Stock are issued and outstanding as of
August 24, 2007. No additional shares of Company Common Stock, Mid-Tier Company
Common Stock or Bank Common Stock, and no shares of Company Preferred Stock,
Mid-Tier Company Preferred Stock or Bank Preferred Stock will be issued prior to
the Closing Time referred to in Section 2 hereof, except for shares of Mid-Tier
Company common stock that may be issued upon the exercise of options granted
under the Company’s 1999 Stock Option Plan. The issued and outstanding shares of
Company Common Stock, Mid-Tier Company Common Stock and Bank Common Stock have
been duly authorized and validly issued and are fully paid and nonassessable and
have been issued in compliance with all federal and state securities laws. The
MHC owns 3,754,960 shares of Mid-Tier Company Common Stock beneficially and of
record free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity. The terms and provisions of the Company Common
Stock and Mid-Tier Company Common Stock conform to all statements relating
thereto contained in the Prospectus. The shares of Bank Common Stock to be
issued to the Company will have been duly authorized for issuance and, when
issued and delivered by the Bank pursuant to the Plan against payment of the
consideration described in the Plan and in the Prospectus, will be duly and
validly issued and fully paid and nonassessable, and all such Bank Common Stock
will be owned beneficially and of record by the Company, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or legal or equitable
claim; and the certificates representing the shares of the Bank Common Stock
will conform with the requirements of applicable laws and regulations. The
issuance of the Bank Common Stock is not subject to preemptive or similar
rights.

(xxiii) From the date of their formation until the Closing Time, neither Interim
No. 1, Interim No. 2 nor Interim No. 3 will be in violation of their respective
charter or bylaws, nor will either Interim No. 1, Interim No. 2 or Interim No. 3
engage in any business other than in connection with organizational matters and
actions taken in connection with the consummation of the Conversion.

 

10



--------------------------------------------------------------------------------

(xxiv) The Company, the Mid-Tier Company, the MHC and the Bank have taken all
corporate action necessary for them to execute, deliver and perform this
Agreement and the transactions contemplated hereby, and this Agreement has been
duly executed and delivered by, and is the valid and binding agreement of, the
Company, the Mid-Tier Company, the MHC and the Bank, enforceable against each of
them in accordance with its terms, except as may be limited by bankruptcy,
insolvency or similar laws and the availability of equitable remedies.

(xxv) Subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus and prior to the Closing Time, except
as otherwise may be indicated or contemplated therein, none of the Company, the
Mid-Tier Company, the MHC or the Bank will have (A) except as otherwise set
forth herein issued any securities or incurred any liability or obligation,
direct or contingent, or borrowed money, except borrowings in the ordinary
course of business from the same or similar sources and in similar amounts as
indicated in the Prospectus and except for shares of Mid-Tier Company Common
Stock that may be issued upon the exercise of stock options granted under the
Company’s 1999 Stock Option Plan, or (B) entered into any transaction or series
of transactions which is material in light of the business of each of the
Company, the Mid-Tier Company, the MHC and the Bank.

(xxvi) No approval of any regulatory or supervisory or other public authority is
required of the Company, the Mid-Tier Company, the MHC or the Bank in connection
with the execution and delivery of this Agreement or the issuance of the
Securities that has not been obtained and a copy of which has been delivered to
the Agent, except as may be required under the securities laws of various
jurisdictions.

(xxvii) None of the Company, the Mid-Tier Company, the MHC or the Bank is in
violation of their respective charters or certificates of incorporation,
organization certificates, articles of incorporation or bylaws; and none of the
Company, the Mid-Tier Company, the MHC or the Bank is in default (nor has any
event occurred which, with notice or lapse of time or both, would constitute a
default) in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, loan agreement,
note, lease or other instrument to which the Company, the Mid-Tier Company, the
MHC or the Bank is a party or by which it or any of them may be bound, or to
which any of the property or assets of the Company, the Mid-Tier Company, the
MHC or the Bank is subject, except for such defaults that would not,
individually or in the aggregate, have a Material Adverse Effect on the
financial condition, results of operations, business affairs or prospects of the
Company, the Mid-Tier Company, the MHC or the Bank, considered as one
enterprise; and there are no contracts or documents of the Company, the Mid-Tier
Company, the MHC or the Bank that are required to be filed as exhibits to the
Registration Statement or the Conversion Application that have not been so
filed.

 

11



--------------------------------------------------------------------------------

(xxviii) The Conversion, the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated herein, have
been duly authorized by all necessary corporate action on the part of the
Company, the Mid-Tier Company, the MHC and the Bank, do not and will not
conflict with or constitute a breach of, or default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company, the Mid-Tier Company, the MHC or the Bank pursuant to any
contract, indenture, mortgage, loan agreement, note, lease or other instrument
to which the Company, the Mid-Tier Company, the MHC or the Bank is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company, the Mid-Tier Company, the MHC or the Bank is subject, except for
such conflicts, breaches or defaults that would not, individually or in the
aggregate, have a Material Adverse Effect on the financial condition, results of
operations, business affairs or prospects of the Company, the Mid-Tier Company,
the MHC and the Bank, considered as one enterprise; nor will such action result
in any violation of the provisions of the respective certificate of
incorporation, organization certificate, articles of incorporation or charter or
bylaws of the Company, the Mid-Tier Company, the MHC or the Bank, or any
applicable law, administrative regulation or administrative or court decree.

(xxix) No labor dispute with the employees of the Company, the Mid-Tier Company,
the MHC or the Bank exists or, to the knowledge of the Company, the Mid-Tier
Company, the MHC or the Bank, is imminent or threatened; and the Company, the
Mid-Tier Company, the MHC and the Bank are not aware of any existing or
threatened labor disturbance by the employees of any of its principal suppliers
or contractors that might be expected to result in any Material Adverse Effect
on the financial condition, results of operations, business affairs or prospects
of the Company, the Mid-Tier Company, the MHC and the Bank, considered as one
enterprise.

(xxx) Each of the Company, the Mid-Tier Company, the MHC and the Bank has good
and marketable title to all properties and assets for which ownership is
material to the business of the Company, the Mid-Tier Company, the MHC or the
Bank and to those properties and assets described in the Prospectus as owned by
them, free and clear of all liens, charges, encumbrances or restrictions, except
such as are described in the Prospectus or are not material in relation to the
business of the Company, the Mid-Tier Company, the MHC or the Bank, considered
as one enterprise; and all of the leases and subleases material to the business
of the Company, the Mid-Tier Company, the MHC or the Bank under which the
Company, the Mid-Tier Company, the MHC or the Bank hold properties, including
those described in the Prospectus, are valid and binding agreements of the
Company, the Mid-Tier Company, the MHC or the Bank, enforceable in accordance
with their terms, except as may be limited by bankruptcy, insolvency or similar
laws and availability of equitable remedies.

(xxxi) None of the Company, the Mid-Tier Company, the MHC or the Bank is in
violation of any order or directive from the OTS, the Commission or any
regulatory authority to make any material change in the method of conducting its
respective businesses; the Company, the Mid-Tier Company, the MHC and the Bank,
and their respective subsidiaries, have conducted and are conducting their
business so as to comply

 

12



--------------------------------------------------------------------------------

in all material respects with all applicable statutes, regulations and
administrative and court decrees (including, without limitation, all
regulations, decisions, directives and orders of the OTS, the FDIC and the
Commission). Except as disclosed in the Prospectus, neither the Company, the
Mid-Tier Company, the MHC nor the Bank is subject or is party to, or has
received any notice or advice that any of them may become subject or party to,
any investigation with respect to any cease-and-desist order, agreement, consent
agreement, memorandum of understanding or other regulatory enforcement action,
proceeding or order with or by, or is a party to any commitment letter or
similar undertaking to, or is subject to any directive by, or has been a
recipient of any supervisory letter from, or has adopted any board resolutions
at the request of, any Regulatory Agency (as defined below) that currently
restricts in any material respect the conduct of their business or that in any
material manner relates to their capital adequacy, their credit policies, their
management or their business (each, a “Regulatory Agreement”), nor has the
Company, the Mid-Tier Company, the MHC or the Bank been advised by any
Regulatory Agency that it is considering issuing or requesting any such
Regulatory Agreement; and, except as disclosed in the Prospectus, there is no
unresolved violation, criticism or exception by any Regulatory Agency with
respect to any report or statement relating to any examinations of the Company,
the Mid-Tier Company, the MHC or the Bank that, in the reasonable judgment of
the Company, the Mid-Tier Company, the MHC or the Bank, is expected to result in
a Material Adverse Effect on the financial condition, results of operations,
business affairs or prospects of the Company, the Mid-Tier Company, the MHC and
the Bank, considered as one enterprise, or that might materially and adversely
affect the properties or assets thereof or that might materially and adversely
affect the consummation of the Conversion or the performance of this Agreement.
As used herein, the term “Regulatory Agency” means any federal or state agency
charged with the supervision or regulation of depositary institutions or holding
companies of depositary institutions, or engaged in the insurance of depositary
institution deposits, or any court, administrative agency or commission or other
governmental agency, authority or instrumentality having supervisory or
regulatory authority with respect to the Company, the Mid-Tier Company, the MHC
or the Bank.

(xxxii) There is no action, suit or proceeding before or by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, the Mid-Tier Company, the MHC or the Bank, threatened,
against or affecting the Company, the Mid-Tier Company, the MHC or the Bank that
is required to be disclosed in the Registration Statement (other than as
disclosed therein), or that might result in any Material Adverse Effect on the
financial condition, results of operations, business affairs or prospects of the
Company, the Mid-Tier Company, the MHC and the Bank, considered as one
enterprise, or that might materially and adversely affect the properties or
assets thereof, the performance of this Agreement or the consummation of the
Conversion; all pending legal or governmental proceedings to which the Company,
the Mid-Tier Company, the MHC or the Bank is a party or of which any of their
respective property or assets is the subject that are not described in the
Registration Statement, including ordinary routine litigation incidental to the
business, are considered in the aggregate not material; and there are no
material contracts or documents of the Company, the Mid-Tier Company, the MHC or
the Bank that are required to be filed as exhibits to the Registration Statement
or Conversion Application that have not been so filed.

 

13



--------------------------------------------------------------------------------

(xxxiii) The Company, the Mid-Tier Company, the MHC and the Bank have obtained
(i) an opinion of its counsel, Muldoon Murphy & Aguggia LLP with respect to the
legality of the Securities and the Exchange Shares to be issued and the federal
income tax consequences of the Conversion and (ii) the opinion of Stegman &
Company with respect to the state tax consequences of the Conversion, copies of
which are filed as exhibits to the Registration Statement; all material aspects
of the aforesaid opinions are accurately summarized in the Prospectus; the facts
and representations upon which such opinions are based are truthful, accurate
and complete in all material respects; and neither the Company, the Mid-Tier
Company, the MHC nor the Bank has taken or will take any action inconsistent
therewith.

(xxxiv) The Company is not and, upon completion of the Conversion and the
Offerings and sale of the Common Stock and the application of the net proceeds
therefrom, will not be, required to be registered under the Investment Company
Act of 1940, as amended.

(xxxv) All of the loans represented as assets on the most recent financial
statements or selected financial information of the Mid-Tier Company included in
the Prospectus meet or are exempt from all requirements of federal, state or
local law pertaining to lending, including, without limitation, truth in lending
(including the requirements of Regulations Z and 12 C.F.R. Part 226 and
Section 563.99), real estate settlement procedures, consumer credit protection,
equal credit opportunity and all disclosure laws applicable to such loans,
except for violations which, if asserted, would not result in a Material Adverse
Effect on the financial condition, results of operations, business affairs or
prospects of the Company, the Mid-Tier Company, the MHC and the Bank.

(xxxvii) To the knowledge of the Company, the Mid-Tier Company, the MHC and the
Bank, with the exception of the intended loan to the Bank’s ESOP by the Company
to enable the ESOP to purchase securities in an amount up to 8.0% of the Company
Common Stock that will be outstanding following the Conversion, none of the
Company, the Mid-Tier Company, the MHC, the Bank or their employees has made any
payment of funds of the Company, the Mid-Tier Company, the MHC or the Bank as a
loan for the purchase of the Common Stock or made any other payment of funds
prohibited by law, and no funds have been set aside to be used for any payment
prohibited by law.

(xxxviii) Each of the Company, the Mid-Tier Company, the MHC and the Bank
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorizations; (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(c) access to assets is permitted only in accordance with management’s general
or specific authorization; and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

14



--------------------------------------------------------------------------------

(xxxix) The Company, the Mid-Tier Company, the MHC and the Bank are in
compliance in all material respects with the applicable financial recordkeeping
and reporting requirements of the Currency and Foreign Transaction Reporting Act
of 1970, as amended, and the rules and regulations thereunder. The Bank has
established compliance programs and is in compliance with the requirements of
the USA Patriot Act and all applicable regulations promulgated thereunder. The
Bank is in compliance in all material respects with the USA Patriot Act and all
applicable regulations promulgated thereunder, and, except as disclosed in the
Prospectus, there is no charge, investigation, action, suit or proceeding before
any court, regulatory authority or governmental agency or body pending or, to
the best knowledge of the Company, the Mid-Tier Company, the MHC and the Bank,
threatened regarding the Bank’s compliance with the USA Patriot Act or any
regulations promulgated thereunder.

(xl) None of the Company, the Mid-Tier Company, the MHC or the Bank nor any
properties owned or operated by the Company, the Mid-Tier Company, the MHC or
the Bank is in material violation of or liable under any Environmental Law (as
defined below). There are no actions, suits or proceedings, or demands, claims,
notices or investigations (including, without limitation, notices, demand
letters or requests for information from any environmental agency) instituted or
pending, or to the knowledge of the Company, the Mid-Tier Company, the MHC or
the Bank threatened, relating to the liability of any property owned or operated
by the Company, the Mid-Tier Company, the MHC or the Bank, under any
Environmental Law, except for such actions, suits or proceedings, or demands,
claims, notices or investigations that, individually or in the aggregate, would
not have a Material Adverse Effect on the financial condition, results of
operations or business affairs of the Company, the Mid-Tier Company, the MHC and
the Bank, considered as one enterprise. For purposes of this subsection, the
term “Environmental Law” means any federal, state, local or foreign law,
statute, ordinance, rule, regulation, code, license, permit, authorization,
approval, consent, order, judgment, decree, injunction or agreement with any
regulatory authority relating to (i) the protection, preservation or restoration
of the environment (including, without limitation, air, water, vapor, surface
water, groundwater, drinking water supply, surface soil, subsurface soil, plant
and animal life or any other natural resource), and/or (ii) the use, storage,
recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of any substance presently listed,
defined, designated or classified as hazardous, toxic, radioactive or dangerous,
or otherwise regulated, whether by type or by quantity, including any material
containing any such substance as a component.

(xli) The Company, the Mid-Tier Company, the MHC and the Bank have filed all
federal, state and local income and franchise tax returns required to be filed
and have made timely payments of all taxes shown as due and payable in respect
of such returns, and no deficiency has been asserted with respect thereto by any
taxing authority. The Company, the Mid-Tier Company, the MHC and the Bank have
no knowledge of any tax deficiency that has been asserted or could be asserted
against the Company, the Mid-Tier Company, the MHC or the Bank.

 

15



--------------------------------------------------------------------------------

(xlii) The Company has received all approvals required to consummate the
Conversion, and to have the Securities and Exchange Shares quoted on the Nasdaq
Global Market effective as of the Closing Time referred to in Section 2 hereof.

(xliii) At or prior to the Closing, the Company will have filed a Form 8-k/12g
for the Securities and Exchange Shares under Section 12(b) of the Exchange Act.

(xliv) There are no affiliations or associations (as such terms are defined by
the National Association of Securities Dealers, Inc. (“NASD”)) between any
member of the NASD and any of the MHC’s, the Mid-Tier Company’s, the Company’s
or the Bank’s officers or directors.

(xlv) The Company, the Mid-Tier Company, the MHC and the Bank carries, or is
covered by, insurance in such amounts and covering such risks as is adequate for
the conduct of their respective businesses and the value for their respective
properties as is customary for companies engaged in similar industries.

(xlvi) The Company, the Mid-Tier Company, the MHC and the Bank have not relied
on the Agent or its counsel for any legal, tax or accounting advice in
connection with the Conversion.

(xlvii) The records of eligible account holders, supplemental eligible account
holders, and other depositors or borrower members are accurate and complete in
all material respects.

(xlviii) The Company, the Mid-Tier Company, the MHC and the Bank are in
compliance in all material respects with all presently applicable provisions of
the Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company, the Mid-Tier Company, the MHC or the
Bank, respectively, would have any liability; each of the Company, the Mid-Tier
Company, the MHC and the Bank has not incurred and does expect to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company, the Mid-Tier Company, the MHC and the Bank would have any liability
that is intended to be qualified under Section 401(a) of the Code is so
qualified in all material respects and nothing has occurred, whether by action
or by failure to act, that would cause the loss of such qualification.

(xlix) Each of the Company and the Mid-Tier Company is in compliance with the
applicable provisions of the Sarbanes-Oxley Act, the rules and regulations of
the Commission thereunder, and the Nasdaq corporate governance rules applicable
to them, and will use its best efforts to comply with those provisions of the
Sarbanes-Oxley Act and the Nasdaq corporate governance rules that will become
effective in the future upon their effectiveness.

 

16



--------------------------------------------------------------------------------

(b) Any certificate signed by any officer of the Company, the Mid-Tier Company,
the MHC or the Bank and delivered to either of the Agent or counsel for the
Agent shall be deemed a representation and warranty by the Company, the Mid-Tier
Company, the MHC or the Bank to the Agent as to the matters covered thereby.

SECTION 2. APPOINTMENT OF SANDLER O’NEILL; SALE AND DELIVERY OF THE SECURITIES;
CLOSING. On the basis of the representations and warranties herein contained and
subject to the terms and conditions herein set forth, the Company hereby
appoints Sandler O’Neill as its Agent to consult with and advise the Company,
and to assist the Company with the solicitation of subscriptions and purchase
orders for Securities, in connection with the Company’s sale of Common Stock in
the Offerings. On the basis of the representations and warranties herein
contained, and subject to the terms and conditions herein set forth, Sandler
O’Neill accepts such appointment and agrees to use its best efforts to assist
the Company with the solicitation of subscriptions and purchase orders for
Securities in accordance with this Agreement; provided, however, that the Agent
shall not be obligated to take any action that is inconsistent with any
applicable laws, regulations, decisions or orders. The services to be rendered
by Sandler O’Neill pursuant to this appointment include the following:
(i) consulting as to the securities marketing implications of any aspect of the
Plan or related corporate documents; (ii) reviewing with the Board of Directors
financial and securities marketing implications of the Appraiser’s appraisal of
the Common Stock; (iii) reviewing all offering documents, including the
Prospectus, stock order form and related offering materials (it being understood
that preparation and filing of such documents is the sole responsibility of the
Company and the Bank and their counsel); (iv) assisting in the design and
implementation of a marketing strategy for the Offerings; (v) assisting Bank and
Company management in scheduling and preparing for meetings with potential
investors and broker-dealers; and (vi) providing such other general advice and
assistance as may be requested to promote the successful completion of the
Offerings.

The appointment of the Agent hereunder shall terminate upon the earlier to occur
of (a) forty-five (45) days after the last day of the Subscription and Community
Offering, unless the Company and the Agent agree in writing to extend such
period and the OTS agrees to extend the period of time in which the Securities
may be sold, or (b) the receipt and acceptance of subscriptions and purchase
orders for all of the Securities, or (c) the completion of the Syndicated
Community Offering.

If any of the Securities remain available after the expiration of the
Subscription and Community Offering, at the request of the Company and the Bank,
Sandler O’Neill will seek to form a syndicate of registered brokers or dealers
(“Selected Dealers”) to assist in the solicitation of purchase orders of such
Securities on a best efforts basis, subject to the terms and conditions set
forth in a master selling agreement (the “Selected Dealers’ Agreement”),
substantially in the form set forth in Exhibit A to this Agreement. Sandler
O’Neill will endeavor to limit the aggregate fees to be paid by the Company, the
Mid-Tier Company, the MHC and the Bank under any such Selected Dealers’
Agreement to an amount competitive with gross underwriting discounts charged at
such time for underwritings of comparable amounts of stock sold at a

 

17



--------------------------------------------------------------------------------

comparable price per share in a similar market environment; provided, however,
that the aggregate fees payable to Sandler O’Neill and Selected Dealers shall
not exceed 6.5% of the aggregate Actual Purchase Price of the Securities sold by
such Selected Dealers. Sandler O’Neill will endeavor to distribute the
Securities among the Selected Dealers in a fashion that best meets the
distribution objectives of the Company and the Bank and the requirements of the
Plan, which may result in limiting the allocation of stock to certain Selected
Dealers. It is understood that in no event shall Sandler O’Neill be obligated to
act as a Selected Dealer or to take or purchase any Securities.

In the event the Company is unable to sell at least the total minimum of the
Securities, as set forth on the cover page of the Prospectus, within the period
herein provided, this Agreement shall terminate and the Company shall refund to
any persons who have subscribed for any of the Securities the full amount that
it may have received from them, together with interest as provided in the
Prospectus, and no party to this Agreement shall have any obligation to the
others hereunder, except for the obligations of the Company, the Mid-Tier
Company, the MHC and the Bank as set forth in Sections 4, 6(a) and 7 hereof and
the obligations of the Agent as provided in Sections 6(b) and 7 hereof.
Appropriate arrangements for placing the funds received from subscriptions for
Securities or other offers to purchase Securities in special interest-bearing
accounts with the Bank until all Securities are sold and paid for were made
prior to the commencement of the Subscription Offering, with provision for
refund to the purchasers as set forth above, or for delivery to the Company if
all Securities are sold.

If at least the total minimum of Securities, as set forth on the cover page of
the Prospectus, are sold, the Company agrees to issue or have issued the
Securities sold and to release for delivery certificates for such Securities at
the Closing Time against payment therefor by release of funds from the special
interest-bearing accounts referred to above. The closing shall be held at the
offices of Muldoon Murphy & Aguggia LLP, at 10:00 a.m., Eastern Standard Time,
or at such other place and time as shall be agreed upon by the parties hereto,
on a business day to be agreed upon by the parties hereto. The Company shall
notify the Agent by telephone, confirmed in writing, when funds shall have been
received for all the Securities. Certificates for Securities shall be delivered
directly to the purchasers thereof in accordance with their directions.
Notwithstanding the foregoing, certificates for Securities purchased through
Selected Dealers shall be made available to the Agent for inspection at least 24
hours prior to the Closing Time at such office as the Agent shall designate. The
hour and date upon which the Company shall release for delivery all of the
Securities, in accordance with the terms hereof, is herein called the “Closing
Time.”

The Company will pay any stock issue and transfer taxes that may be payable with
respect to the sale of the Securities.

In addition to the reimbursement of the expenses specified in Section 4 hereof,
the Agent will receive the following compensation for its services hereunder:

(a) One percent (1.0%) of the aggregate purchase price of the Securities sold in
the Subscription and Community Offering, excluding in each case shares purchased
by (i) any employee benefit plan of the Company, the Mid-Tier Company or the
Bank established for the benefit of their respective directors, officers and
employees, and (ii) any director, officer or

 

18



--------------------------------------------------------------------------------

employee of the Company, the Mid-Tier Company, or the Bank or members of their
immediate families (which term shall mean parents, grandparents, spouse,
siblings, children and grandchildren); and

(b) With respect to any Securities sold by a National Association of Securities
Dealers, Inc. (“NASD”) member firm (other than Sandler O’Neill) under the
Selected Dealers’ Agreement in the Syndicated Community Offering, (i) the
compensation payable to Selected Dealers under any Selected Dealers’ Agreement,
(ii) any sponsoring dealer’s fees; and (iii) a management fee to Sandler O’Neill
of 1.0% of the aggregate purchase price of the Securities sold in the Syndicated
Community Offering. Any fees payable to Sandler O’Neill for Securities sold
under any such agreement shall be limited to an aggregate of 6.5% of the
purchase price of the Securities sold by Sandler O’Neill and other NASD member
firms under the Selected Dealers’ Agreement.

If this Agreement is terminated by the Agent in accordance with the provisions
of Section 9(a) hereof or the Conversion is terminated by the Company, no fee
shall be payable by the Company to Sandler O’Neill; provided, however, that the
Company shall reimburse the Agent for all of its reasonable out-of-pocket
expenses up to $75,000 incurred prior to termination, including the reasonable
fees and disbursements of counsel for the Agent in accordance with the
provisions of Section 4 hereof. In addition, the Company shall be obligated to
pay the fees and expenses as contemplated by the provisions of Section 4 hereof
in the event of any such termination.

All fees payable to the Agent hereunder shall be payable in immediately
available funds at Closing Time, or upon the termination of this Agreement, as
the case may be. In recognition of the long lead times involved in the
conversion process, the Bank has made an advance payment to the Agent in the
aggregate amount of $25,000, which shall be credited against any fees or
reimbursement of expenses payable hereunder and any unearned portion thereof
shall be refunded.

SECTION 3. COVENANTS OF THE COMPANY, THE MID-TIER COMPANY, THE MHC AND THE BANK.
The Company, the Mid-Tier Company, the MHC and the Bank covenant with the Agent
as follows:

(a) The Company, the Mid-Tier Company, the MHC and the Bank will prepare and
file such amendments or supplements to the Registration Statement, the
Prospectus, the Conversion Application, the Members’ Proxy Statement and the
Stockholders’ Proxy Statement as may hereafter be required by the Commission
Regulations or the OTS Regulations or as may hereafter be requested by the
Agent. Following completion of the Subscription and Community Offering, in the
event of a Syndicated Community Offering, the Company, the Mid-Tier Company, the
MHC and the Bank will (i) promptly prepare and file with the Commission a
post-effective amendment to the Registration Statement relating to the results
of the Subscription and Community Offering, any additional information with
respect to the proposed plan of distribution and any revised pricing information
or (ii) if no such post-effective amendment is required, will file with the
Commission a prospectus or prospectus supplement containing information relating
to the results of the Subscription and Community Offering and pricing
information pursuant to Rule 424 of the Securities Act Regulations, in either
case in a form

 

19



--------------------------------------------------------------------------------

acceptable to the Agent. The Company, the Mid-Tier Company, the MHC and the Bank
will notify the Agent immediately, and confirm the notice in writing, (i) of the
effectiveness of any post-effective amendment of the Registration Statement, the
filing of any supplement to the Prospectus and the filing of any amendment to
the Conversion Application, (ii) of the receipt of any comments from the OTS or
the Commission with respect to the transactions contemplated by this Agreement
or the Plan, (iii) of any request by the Commission or the OTS for any amendment
to the Registration Statement or the Conversion Application or any amendment or
supplement to the Prospectus or for additional information, (iv) of the issuance
by the OTS of any order suspending the Offerings or the use of the Prospectus or
the initiation of any proceedings for that purpose, (v) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose, and (vi) of the
receipt of any notice with respect to the suspension of any qualification of the
Securities for offering or sale in any jurisdiction. The Company, the Mid-Tier
Company, the MHC and the Bank will make every reasonable effort to prevent the
issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible moment.

(b) The Company represents and agrees that, unless it obtains the prior consent
of the Agent and the Agent represents and agrees that, unless it obtains the
prior consent of the Company, it has not made and will not make any offer
relating to the offered Securities that would constitute an “issuer free writing
prospectus,” as defined in Rule 433, or that would constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission.
Any such free writing prospectus consented to by the Company and the Agent is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
represents that it has and will comply with the requirements of Rule 433
applicable to any Permitted Free Writing Prospectus, including timely Commission
filing where required, legending and record keeping. The Company need not treat
any communication as a free writing prospectus if it is exempt from the
definition of prospectus pursuant to Clause (a) of Section 2(a)(10) of the 1933
Act without regard to Rule 172 or 173.

(c) The Company, the Mid-Tier Company, the MHC and the Bank will give the Agent
notice of its intention to file or prepare any amendment to the Conversion
Application or Registration Statement (including any post-effective amendment)
or any amendment or supplement to the Prospectus (including any revised
prospectus that the Company proposes for use in connection with the Syndicated
Community Offering of the Securities that differs from the prospectus on file at
the Commission at the time the Registration Statement becomes effective, whether
or not such revised prospectus is required to be filed pursuant to Rule 424(b)
of the Securities Act Regulations), will furnish the Agent with copies of any
such amendment or supplement a reasonable amount of time prior to such proposed
filing or use, as the case may be, and will not file any such amendment or
supplement or use any such prospectus to which the Agent or counsel for the
Agent may object.

(d) The Company, the Mid-Tier Company, the MHC and the Bank will deliver to the
Agent as many signed copies and as many conformed copies of the Holding Company
Application, the Conversion Application and the Registration Statement as
originally filed and of each amendment thereto (including exhibits filed
therewith or incorporated by reference therein) as the Agent may reasonably
request, and from time to time such number of copies of the Prospectus as the
Agent may reasonably request.

 

20



--------------------------------------------------------------------------------

(e) During the period when the Prospectus is required to be delivered, the
Company, the Mid-Tier Company, the MHC and the Bank will comply, at their own
expense, with all requirements imposed upon them by the OTS, by the applicable
OTS Regulations, as from time to time in force, and by the Nasdaq, Securities
Act, the Securities Act Regulations, the Exchange Act, and the rules and
regulations of the Commission promulgated thereunder, including, without
limitation, Regulation M under the Exchange Act, so far as necessary to permit
the continuance of sales or dealing in shares of Common Stock during such period
in accordance with the provisions hereof and the Prospectus.

(f) If any event or circumstance shall occur as a result of which it is
necessary, in the reasonable opinion of counsel for the Agent, to amend or
supplement the Registration Statement or Prospectus in order to make the
Prospectus not misleading in the light of the circumstances existing at the time
it is delivered to a purchaser, the Company, the Mid-Tier Company, the MHC and
the Bank will forthwith amend or supplement the Registration Statement or
Prospectus (in form and substance satisfactory to counsel for the Agent) so
that, as so amended or supplemented, the Registration Statement or Prospectus
will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing at the time it is delivered to a purchaser, not
misleading, and the Company, the Mid-Tier Company, the MHC and the Bank will
furnish to the Agent a reasonable number of copies of such amendment or
supplement. For the purpose of this subsection, the Company, the Mid-Tier
Company, the MHC and the Bank will each furnish such information with respect to
itself as the Agent may from time to time reasonably request.

(g) The Company, the Mid-Tier Company, the MHC and the Bank will take all
necessary action, in cooperation with the Agent, to qualify the Securities for
offering and sale under the applicable securities laws of such states of the
United States and other jurisdictions as the OTS Regulations may require and as
the Agent and the Company have agreed; provided, however, that neither the
Company, the Mid-Tier Company, the MHC nor the Bank shall be obligated to file
any general consent to service of process or to qualify as a foreign corporation
in any jurisdiction in which it is not so qualified. In each jurisdiction in
which the Securities have been so qualified, the Company, the Mid-Tier Company,
the MHC and the Bank will file such statements and reports as may be required by
the laws of such jurisdiction to continue such qualification in effect for a
period of not less than one year from the effective date of the Registration
Statement.

(h) The Company authorizes Sandler O’Neill and any Selected Dealer to act as
agent of the Company in distributing the Prospectus to persons entitled to
receive subscription rights and other persons to be offered Securities having
record addresses in the states or jurisdictions set forth in a survey of the
securities or “blue sky” laws of the various jurisdictions in which the
Offerings will be made (the “Blue Sky Survey”).

(i) The Company will make generally available to its security holders as soon as
practicable, but not later than 60 days after the close of the period covered
thereby, an earnings statement (in form complying with the provisions of Rule
158 of the Securities Act Regulations)

 

21



--------------------------------------------------------------------------------

covering a twelve month period beginning not later than the first day of the
Company’s fiscal quarter next following the “effective date” (as defined in said
Rule 158) of the Registration Statement.

(j) During the period ending on the third anniversary of the expiration of the
fiscal year during which the closing of the transactions contemplated hereby
occurs, the Company will furnish to its stockholders as soon as practicable
after the end of each such fiscal year an annual report (including consolidated
statements of financial condition and consolidated statements of income,
stockholders’ equity and cash flows, certified by independent public
accountants) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the effective date of the Registration Statement), consolidated summary
financial information of the Company and the Bank for such quarter in reasonable
detail. In addition, such annual report and quarterly consolidated summary
financial information shall be made public through the issuance of appropriate
press releases at the same time or prior to the time of the furnishing thereof
to stockholders of the Company.

(k) During the period ending on the third anniversary of the expiration of the
fiscal year during which the closing of the transactions contemplated hereby
occurs, the Company will furnish to the Agent (i) as soon as publicly available,
a copy of each report or other document of the Company furnished generally to
stockholders of the Company or furnished to or filed with the Commission under
the Exchange Act or any national securities exchange or system on which any
class of securities of the Company is listed, and (ii) from time to time, such
other information concerning the Company as the Agent may reasonably request.
For purposes of this paragraph, any document filed electronically with the
Commission shall be deemed furnished to the Agent.

(l) The Company, the Mid-Tier Company, the MHC and the Bank will conduct the
Conversion in all material respects in accordance with the Plan, the OTS
Regulations, the Commission Regulations and all other applicable regulations,
decisions and orders, including all applicable terms, requirements and
conditions precedent to the Conversion imposed upon the Company, the Mid-Tier
Company, the MHC or the Bank by the OTS and the Commission.

(m) The Company, the Mid-Tier Company, the MHC and the Bank will comply, at
their own expense, with all requirements imposed by the Commission, the OTS, and
the Nasdaq or pursuant to the applicable Commission Regulations, OTS
Regulations, and Nasdaq regulations as from time to time in force.

(n) The Company will promptly inform the Agent upon its receipt of service with
respect to any material litigation or administrative action instituted with
respect to the Conversion or the Offerings.

(o) Each of the Company and the Bank will use the net proceeds received by it
from the sale of the Securities in the manner specified in the Prospectus under
“Use of Proceeds.”

(p) The Company will report the use of proceeds from the Offerings on its first
periodic report filed pursuant to Sections 13(a) and 15(d) of the Exchange Act
and on any subsequent periodic reports as may be required pursuant to Rule 463
of the Securities Act Regulations.

 

22



--------------------------------------------------------------------------------

(q) The Company will maintain the effectiveness of the Exchange Act Registration
Statement for not less than three years and will comply in all material respects
with its filing obligations under the Exchange Act. For three years, the Company
will use its best efforts to effect and maintain the listing of the Common Stock
on the Nasdaq Global Market and, once listed on the Nasdaq Global Market, the
Company will comply with all applicable corporate governance standards required
by the Nasdaq Global Market. The Company will file with the Nasdaq Global Market
all documents and notices required by the Nasdaq Global Market of companies that
have issued securities that are traded in the over-the-counter market and
quotations for which are reported by the Nasdaq Global Market.

(r) The Company and the Bank will take such actions and furnish such information
as are reasonably requested by the Agent in order for the Agent to ensure
compliance with the National Association of Securities Dealers, Inc.’s
“Interpretation Relating to Free-Riding and Withholding.”

(s) Other than in connection with any employee benefit plan or arrangement
described in the Prospectus, the Company will not, without the prior written
consent of the Agent, sell or issue, contract to sell or otherwise dispose of,
any shares of Common Stock other than the Securities or Exchange Shares for a
period of 180 days following the Closing Time.

(t) During the period beginning on the date hereof and ending on the later of
the third anniversary of the Closing Time or the date on which the Agent
receives full payment in satisfaction of any claim for indemnification or
contribution to which it may be entitled pursuant to Sections 6 or 7 hereof,
respectively, made prior to the third anniversary of the Closing Time, neither
the Company, the Mid-Tier Company, the MHC nor the Bank shall, without the prior
written consent of the Agent, take or permit to be taken any action that could
result in the Company Common Stock, the Mid-Tier Common Stock or the Bank Common
Stock becoming subject to any security interest, mortgage, pledge, lien or
encumbrance, with the exception of the intended loan to the Bank’s ESOP by the
Company to enable the ESOP to purchase securities in an amount up to 8.0% of the
Company Common Stock that will be outstanding following the Conversion.

(u) The Company, the Mid-Tier Company, the MHC and the Bank will comply with the
conditions imposed by or agreed to with the OTS in connection with its approval
of the Holding Company Application and the Conversion Application.

(v) During the period ending on the first anniversary of the Closing Time, the
Bank will comply with all applicable law and regulation necessary for the Bank
to continue to be a “qualified thrift lender” within the meaning of 12 U.S.C.
Section 1467a(m).

(w) The Company shall not deliver the Securities or the Exchange Shares until
the Company, the Mid-Tier Company, the MHC and the Bank have satisfied each
condition set forth in Section 5 hereof, unless such condition is waived by the
Agent.

 

23



--------------------------------------------------------------------------------

(x) The MHC, the Mid-Tier Company, the Company or the Bank will furnish to the
Agent as early as practicable prior to the Closing Date, but no later than two
(2) full business days prior thereto, a copy of the latest available unaudited
interim financial statements of the Mid-Tier Company, which have been read by
Stegman & Company, as stated in their letters to be furnished pursuant to
subsections (e) and (f) of Section 5 hereof.

(y) During the period in which the Prospectus is required to be delivered, each
of the Company, the Mid-Tier Company, the MHC and the Bank will conduct its
business in compliance in all material respects with all applicable federal and
state laws, rules, regulations, decisions, directives and orders, including all
decisions, directives and orders of the Commission, the OTS and the Nasdaq
Global Market.

(z) The Bank will not amend the Plan in any manner that would affect the sale of
the Securities or the terms of this Agreement without the consent of the Agent.

(aa) The Company, the Mid-Tier Company, the MHC and the Bank will not, prior to
the Closing Time, incur any liability or obligation, direct or contingent, or
enter into any material transaction, other than in the ordinary course of
business consistent with past practice, except as contemplated by the
Prospectus.

(bb) The Company, the Mid-Tier Company, the MHC and the Bank will use all
reasonable efforts to comply with, or cause to be complied with, the conditions
precedent to the several obligations of the Agent specified in Section 5 hereof.

(cc) The Company, the Mid-Tier Company, the MHC and the Bank will provide the
Agent with any information necessary to carry out the allocation of the
Securities in the event of an oversubscription, and such information will be
accurate and reliable in all material respects.

(dd) The Company, the Mid-Tier Company, the MHC and the Bank will notify the
Agent when funds have been received for the minimum number of Securities set
forth in the Prospectus.

(ee) The Company, the Mid-Tier Company, the MHC and the Bank will (i) use their
best efforts to complete the conditions precedent to the Offerings and the
Conversion in accordance with the Plan, the applicable OTS Regulations and all
other applicable laws, regulations, decisions and orders, including all material
terms, conditions, requirements and provisions precedent to the Conversion and
the Offerings imposed upon the Company, the Mid-Tier Company, the MHC or the
Bank by the Commission, the OTS or any other regulatory authority or Blue Sky
authority, and to comply with those which the regulatory authority permits to be
completed after the Conversion and the Offerings; and (ii) conduct the
Conversion and the Offerings in the manner described in the Prospectus and in
accordance with the Plan, the OTS Regulations and all other applicable material
laws, regulations, decisions and orders, including in compliance with all terms,
conditions, requirements and provisions precedent to the Conversion and the
Offerings imposed upon the Company, the Mid-Tier Company, the MHC and the Bank
by the Commission, the OTS, the FDIC or any other regulatory or Blue Sky
authority.

SECTION 4. PAYMENT OF EXPENSES. The Company, the Mid-Tier Company, the MHC and
the Bank jointly and severally agree to pay all expenses incident to the
performance of

 

24



--------------------------------------------------------------------------------

their obligations under this Agreement, including but not limited to (i) the
cost of obtaining all securities and bank regulatory approvals, (ii) the
preparation, printing and filing of the Registration Statement and the
Conversion Application as originally filed and of each amendment thereto,
(iii) the preparation, issuance and delivery of the certificates for the
Securities purchased in the Offerings and the Exchange Shares, (iv) the fees and
disbursements of the Company’s, the Mid-Tier Company’s, the MHC’s and the Bank’s
counsel, conversion agent, accountants, appraiser and other advisors, (v) the
qualification of the Securities under the securities laws in accordance with the
provisions of Section 3(g) hereof, including filing fees and the fees and
disbursements of counsel in connection therewith and in connection with the
preparation of the Blue Sky Survey, (vi) the printing and delivery to the Agent
of copies of the Registration Statement as originally filed and of each
amendment thereto and the printing and delivery of the Prospectus and any
amendments or supplements thereto to the purchasers in the Offerings and the
Agent, (vii) the printing and delivery to the Agent of copies of a Blue Sky
Survey, and (viii) the fees and expenses incurred in connection with the listing
of the Securities and the Exchange Shares on the Nasdaq Global Market. In the
event the Agent incurs any such fees and expenses on behalf of the Company, the
Mid-Tier Company, the MHC or the Bank, the Bank will reimburse the Agent for
such fees and expenses whether or not the Conversion is consummated; provided,
however, that the Agent shall not incur any substantial expenses on behalf of
the Company, the Mid-Tier Company, the MHC or the Bank pursuant to this Section
without the prior approval of the Bank.

The Company, the Mid-Tier Company, the MHC and the Bank jointly and severally
agree to pay certain expenses incident to the performance of the Agent’s
obligations under this Agreement, regardless of whether the Conversion is
consummated, including (i) the filing fees paid or incurred by the Agent in
connection with all filings with the NASD, and (ii) all reasonable out-of-pocket
expenses up to $75,000 incurred by the Agent relating to the Offerings,
including without limitation, fees and expenses of the Agent’s counsel,
advertising, promotional, syndication and travel expenses; provided, however,
that the Agent shall document such expenses to the reasonable satisfaction of
the MHC, the Mid-Tier Company, the Company and the Bank. All fees and expenses
to which the Agent is entitled to reimbursement under this paragraph of this
Section 4 shall be due and payable upon receipt by the Company, the Mid-Tier
Company, the MHC or the Bank of a written accounting therefor setting forth in
reasonable detail the expenses incurred by the Agent.

SECTION 5. CONDITIONS OF AGENT’S OBLIGATIONS. The Company, the Mid-Tier Company,
the MHC, the Bank and the Agent agree that the issuance and the sale of
Securities and the issuance of the Exchange Shares and all obligations of the
Agent hereunder are subject to the accuracy of the representations and
warranties of the Company, the Mid-Tier Company, the MHC and the Bank herein
contained as of August 24, 2007 and the Closing Time, to the accuracy of the
statements of officers and directors of the Company, the Mid-Tier Company, the
MHC and the Bank made pursuant to the provisions hereof, to the performance by
the Company, the Mid-Tier Company, the MHC and the Bank of their obligations
hereunder, and to the following further conditions:

(a) No stop order suspending the effectiveness of the Registration Statement
shall have been issued under the Securities Act or proceedings therefor
initiated or threatened by the Commission, no order suspending the Offerings or
authorization for final use of the Prospectus shall have been issued or
proceedings therefor initiated or threatened by the Commission or the OTS and no
order suspending the sale of the Securities in any jurisdiction shall have been
issued.

 

25



--------------------------------------------------------------------------------

(b) At Closing Time, the Agent shall have received:

(1) The favorable opinion, dated as of Closing Time, of Muldoon Murphy & Aguggia
LLP, counsel for the Company, the Mid-Tier Company, the MHC and the Bank, in
form and substance satisfactory to counsel for the Agent, to the effect that:

(i) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland; the
Mid-Tier Company has been organized and is validly existing as a federal
“mid-tier” holding company chartered under the laws of the United States; the
MHC has been organized and is validly existing as a federal mutual holding
company chartered under the laws of the United States; and the Bank has been
organized and is validly existing as a federal savings association in stock form
chartered under the laws of the United States.

(ii) Each of the Company, the Mid-Tier Company, the MHC and the Bank has the
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Registration Statement and Prospectus.

(iii) Each of the MHC, the Company, the Mid-Tier Company and the Bank has the
authority to transact its business in the State of Maryland.

(iv) The authorized capital stock of the Company consists of 50,000,000 shares
of Common Stock and 5,000,000 shares of preferred stock, par value $.01 per
share; upon consummation of the Conversion and the Offerings, the authorized,
issued and outstanding capital stock of the Company will be within the range set
forth in the Prospectus under “Capitalization” and, except for 100 shares of
Common Stock issued to the Bank, which shares have been cancelled, no shares of
Common Stock or preferred stock of the Company have been or will be issued and
outstanding prior to the Closing Time.

(v) The Securities have been duly authorized for issuance and sale; the Exchange
Shares have been duly authorized for issuance; the Securities, when issued and
delivered by the Company pursuant to the Plan against payment of the
consideration calculated as set forth in the Plan, will be validly issued and
fully paid and nonassessable; the Exchange Shares, when issued and delivered by
the Company pursuant to the Plan, will be validly issued and fully paid and
nonassessable.

 

26



--------------------------------------------------------------------------------

(vi) The issuance of the Securities and the Exchange Shares is not subject to
preemptive or other similar rights arising by operation of law or regulation or
the articles of incorporation, charter or bylaws of the Company, the Mid-Tier
Company, the MHC or the Bank.

(vii) The Bank is a member in good standing of the Federal Home Loan Bank of
Atlanta.

(viii) The deposit accounts of the Bank are insured by the FDIC up to the
applicable limits.

(ix) Upon consummation of the Conversion, the authorized capital stock of the
Bank will consist of 1,500,000 shares of common stock, par value $.01 per share,
and 500,000 shares of serial preferred stock, par value $.01 per share; when
issued in accordance with the Plan, all of the issued and outstanding capital
stock of the Bank will be duly authorized and validly issued and fully paid and
nonassessable, and all such capital stock will be owned beneficially and of
record by the Company, to such counsel’s actual knowledge, free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity. The
issuance of such Bank common stock to the Company was exempt from the
registration requirements of the Securities Act.

(x) The OTS has approved the Holding Company Application and the Conversion
Application (including the formation and merger of Interim No. 1, Interim No. 2
and Interim No. 3); to such counsel’s actual knowledge, such approvals remain in
full force and effect and no action is pending or threatened respecting the
Holding Company Application or the Conversion Application or the acquisition by
the Company of all of the Bank’s issued and outstanding capital stock; the
Holding Company Application and the Conversion Application, including the Plan,
comply as to form in all material respects with the applicable requirements of
the OTS (it being understood, however, that (i) no opinion need be rendered with
respect to the financial statements or other financial and statistical data
included in, or omitted from, the Holding Company Application or the Conversion
Application, (ii) in passing upon the compliance as to form of the Holding
Company Application and the Conversion Application, such counsel need not assume
any responsibility for the accuracy, completeness or fairness of the statements
contained therein, and (iii) no opinion need be rendered with respect to the
business plan or the appraisal report), and to such counsel’s actual knowledge
include all documents required to be filed as exhibits thereto; and the Company
is authorized to become a savings and loan holding company and is authorized to
own all of the issued and outstanding capital stock of the Bank to be issued
pursuant to the Plan.

 

27



--------------------------------------------------------------------------------

(xi) At the time of its use, the Members’ Proxy Statement complied as to form in
all material respects with the requirements of the OTS Regulations and the
Stockholders’ Proxy Statement complied as to form in all material respects with
the requirements of the Exchange Act Regulations.

(xii) The Company, the Mid-Tier Company, the MHC and the Bank have full
corporate power and authority to enter into and perform their obligations under
this Agreement and to consummate the transactions contemplated hereby and by the
Plan. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, (A) have been duly authorized by all necessary
action on the part of each of the Company, the Mid-Tier Company, the MHC and the
Bank, (B) will not violate the articles of incorporation, charter or bylaws of
the Company, the Mid-Tier Company, the MHC or the Bank, and (C) will not result
in a breach of or default, or result in the creation of any lien, charge or
encumbrance under any agreement filed as an exhibit to the Registration
Statement.

(xiii) The Agreement constitutes the legal, valid and binding agreement of each
of the Company, the Mid-Tier Company, the MHC and the Bank, enforceable in
accordance with its terms, except as rights to indemnity and contribution
thereunder may be limited under applicable law, and subject to the qualification
that (i) enforcement thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization or other laws (including the laws of fraudulent
conveyance) or judicial decisions affecting the enforceability of creditors’
rights generally or the rights of creditors of savings banks or financial
institutions, the accounts of which are insured by the FDIC, and
(ii) enforcement thereof is subject to general equity principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and to the effect of certain laws and judicial decisions upon the availability
of injunctive relief and enforceability of equitable remedies, including the
remedies of specific performance and self-help.

(xiv) The Registration Statement has been declared effective by the Commission
under the Securities Act, and such counsel has been advised by the Commission’s
staff that no stop order suspending the effectiveness of the Registration
Statement has been issued under the Securities Act and that no proceedings for
such purpose have been initiated or threatened by the Commission.

(xv) The Prospectus has been declared effective and the Members’ Proxy Statement
and the Stockholders’ Proxy Statement have been cleared in advance by the OTS
and the Commission, respectively, and, such counsel has been advised by the OTS’
staff and the Commission staff that no order suspending the effectiveness of the
Prospectus or the

 

28



--------------------------------------------------------------------------------

clearance of the Members’ Proxy Statement and the Stockholders’ Proxy Statement
has been issued and that no proceedings for such purpose have been initiated or
threatened.

(xvi) No further approval, authorization, consent or other order of any public
board or body is required in connection with the execution and delivery of the
Agreement, the issuance of the Securities and the Exchange Shares and the
consummation of the Conversion, except as may be required under the securities
or Blue Sky laws of various jurisdictions as to which no opinion need be
rendered.

(xvii) At the time the Registration Statement became effective, the Registration
Statement complied as to form in all material respects with the requirements of
the Securities Act and the Securities Act Regulations and the OTS Regulations;
it being understood, however, that (i) no opinion need be rendered with respect
to the financial statements or other financial and statistical data included in,
or omitted from, the Registration Statement and (ii) in passing upon the
compliance as to form of the Registration Statement, such counsel may assume
that the statements made therein are correct and complete, except as otherwise
set forth in paragraph (xxi).

(xviii) The Common Stock conforms to the description thereof contained in the
Prospectus, and the form of certificate used to evidence the Common Stock
complies with all applicable statutory requirements.

(xix) To such counsel’s actual knowledge, there are no legal or governmental
proceedings pending or threatened against or affecting the Company, the Mid-Tier
Company, the MHC or the Bank that are required, individually or in the
aggregate, to be disclosed in the Registration Statement and Prospectus, other
than those disclosed therein.

(xx) The information in the Prospectus under “Risk Factors—Stockholders of BCSB
Bankcorp who receive BCSB Bancorp common stock in exchange for their stock in
the conversion will receive lesser rights as stockholders than they currently
have,” and “—Office of Thrift Supervision regulations and anti-takeover
provisions in our articles of incorporation restrict the accumulation of our
common stock, which may adversely affect our stock price,” “Our Dividend
Policy,” “Federal and State Taxation,” “Regulation and Supervision,” “The
Conversion—Description of the Conversion,” “—Effect of the Conversion on
Stockholders of BCSB Bankcorp,” “—Share Exchange Ratio,” “—Effects of Conversion
on Depositors, Borrowers and Members,” “—Material Income Tax Consequences,” and
“—Liquidation Rights,” “Comparison of Stockholders’ Rights,” “Restrictions on
Acquisition of BCSB Bancorp and Baltimore County Savings Bank,” and “Description
of BCSB Bancorp Capital Stock,” to the extent that it constitutes matters of
law, summaries of legal matters, documents or proceedings, or legal conclusions,
has been reviewed by them and is complete and accurate in all material respects.

 

29



--------------------------------------------------------------------------------

(xxi) To such counsel’s actual knowledge, there are no contracts, indentures,
mortgages, loan agreements, notes, leases or other instruments required to be
described or referred to in the Registration Statement and Prospectus or to be
filed as exhibits thereto other than those described or referred to therein or
filed as exhibits thereto and the descriptions thereof or references thereto are
correct, and, except as described in the Prospectus, no default exists, and no
event has occurred which, with notice or lapse of time or both, would constitute
a default, in the due performance or observance of any material obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
loan agreement, note, lease or other instrument so described, referred to or
filed.

(xxii) The Plan has been duly authorized by the Boards of Directors of the
Company, the Mid-Tier Company, the MHC and the Bank, and the Plan has been
approved by the requisite vote of the MHC’s members and of the Mid-Tier
Company’s stockholders.

(xxiii) To such counsel’s actual knowledge, the Company, the Mid-Tier Company,
the MHC and the Bank have conducted the Conversion in accordance with applicable
requirements of the OTS Regulations (except to the extent that the requirement
to comply was specifically waived by the OTS), the Plan and the letter from the
OTS dated August 27, 2007 approving the Holding Company Application and the
Conversion Application and the letter from the OTS dated August 27, 2007
declaring the Prospectus effective (which letters, to such counsel’s actual
knowledge, are the only such letters received from the OTS relating to the
approval of the Holding Company Application and the Conversion Application and
the effectiveness of the Prospectus), and have satisfied all conditions
precedent to the Conversion imposed upon the Company, the Mid-Tier Company, the
MHC or the Bank by the OTS and no order has been issued by the OTS to suspend
the Conversion or the Offerings and no action for such purpose has been
instituted or threatened by the OTS; and to such counsel’s actual knowledge no
person has sought to obtain review of the final action of the OTS in approving
the Plan, the Conversion Application or the Holding Company Application.

(xxiv) To such counsel’s actual knowledge, neither the Company, the Mid-Tier
Company, the MHC nor the Bank is currently in violation of their respective
articles of incorporation, charters or bylaws.

(xxv) The Company is not and, upon completion of the Conversion and the
Offerings and the sale of the Common Stock and the application of the net
proceeds therefrom, will not be required to be registered as an investment
company under the Investment Company Act of 1940.

 

30



--------------------------------------------------------------------------------

(2) The favorable opinion, dated as of Closing Time, of Luse Gorman Pomerenk &
Schick, P.C., counsel for the Agent, with respect to the matters set forth in
Section 5(b)(1)(i), (iv), (v), (vi) (solely as to preemptive rights arising by
operation of law), (xii)(A), (xiv) and (xvii), and such other matters as the
Agent may reasonably require.

(3) In addition to giving their opinions required by subsections (b)(l) and
(b)(2), respectively, of this Section, Muldoon Murphy & Aguggia LLP and Luse
Gorman Pomerenk & Schick, P.C. shall each additionally state that nothing has
come to their attention that would lead them to believe that the Registration
Statement (except for financial statements and schedules and other financial or
statistical data included therein, as to which counsel need make no statement),
at the time it became effective, contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or that the Prospectus
(except for financial statements and schedules and other financial or
statistical data included therein, as to which counsel need make no statement),
at the time the Registration Statement became effective or at Closing Time, or
(if applicable) that the General Disclosure Package as of the Applicable Time,
included or includes an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

In giving their opinions, Muldoon Murphy & Aguggia LLP and Luse Gorman
Pomerenk & Schick, P.C. may rely as to matters of fact on certificates of
officers and directors of the Company, the Mid-Tier Company, the MHC and the
Bank and certificates of public officials, and Luse Gorman Pomerenk & Schick,
P.C. may also rely on the opinion of Muldoon Murphy & Aguggia LLP with respect
to matters set forth in paragraphs (i), (iv), (v), (vi), (xii)(A), (xiv) and
(xvii).

(c) At Closing Time referred to in Section 2 hereof, the Company, the Mid-Tier
Company, the MHC and the Bank shall have completed in all material respects the
conditions precedent to the Conversion in accordance with the Plan, the
applicable OTS Regulations and all other applicable laws, regulations, decisions
and orders, including all terms, conditions, requirements and provisions
precedent to the Conversion imposed upon the Company, the Mid-Tier Company, the
MHC or the Bank by the OTS, or any other regulatory authority other than those
which the OTS permits to be completed after the Conversion.

(d) At Closing Time, there shall not have been, since the date hereof or since
the respective dates as of which information is given in the Registration
Statement and the Prospectus, any material adverse change in the financial
condition, results of operations, business affairs or prospects of the Company,
the Mid-Tier Company, the MHC and the Bank, considered as one enterprise,
whether or not arising in the ordinary course of business consistent with past
practice, and the Agent shall have received a certificate of the President and
Chief Executive

 

31



--------------------------------------------------------------------------------

Officer of the Company, of the Mid-Tier Company, of the MHC and of the Bank and
the chief financial or chief accounting officer of the Company, of the Mid-Tier
Company, of the MHC and of the Bank, dated as of Closing Time, to the effect
that (i) there has been no such material adverse change, (ii) there shall have
been no material transaction entered into by the Company, the Mid-Tier Company,
the MHC or the Bank from the latest date as of which the financial condition of
the Company, the Mid-Tier Company, the MHC or the Bank, as set forth in the
Registration Statement and the Prospectus other than transactions referred to or
contemplated therein and transactions in the ordinary course of business
consistent with past practice (iii) neither the Company, the Mid-Tier Company,
the MHC nor the Bank shall have received from the OTS any order or direction
(oral or written) to make any material change in the method of conducting its
business with which it has not complied (which order or direction, if any, shall
have been disclosed in writing to the Agent) or which materially and adversely
would affect the business, financial condition, results of operations or
prospects of the Company, the Mid-Tier Company, the MHC or the Bank, considered
as one enterprise, (iv) the representations and warranties in Section 1 hereof
are true and correct with the same force and effect as though expressly made at
and as of the Closing Time, (v) each of the Company, the Mid-Tier Company, the
MHC and the Bank have complied with all agreements and satisfied all conditions
on their part to be performed or satisfied at or prior to Closing Time, (vi) no
stop order suspending the effectiveness of the Registration Statement has been
issued and no proceedings for that purpose have been initiated or threatened by
the Commission and (vii) no order suspending the Subscription and Community
Offering or Syndicated Community Offering or the authorization for final use of
the Prospectus has been issued and no proceedings for that purpose have been
initiated or threatened by the OTS and no person has sought to obtain regulatory
or judicial review of the action of the OTS in approving the Plan in accordance
with the OTS Regulations nor has any person sought to obtain regulatory or
judicial review of the action of the OTS in approving the Conversion
Application.

(e) At the Closing Time, the Agent shall have received a certificate of the
Chief Executive Officer and President of the Mid-Tier Company, the Company and
the Bank and the Chief Financial Officer of the Mid-Tier Company, the Company
and the Bank, dated as of Closing Time, to the effect that (i) they have
reviewed the contents of the Registration Statement and the Prospectus;
(ii) based on each of their knowledge, the Registration Statement and the
Prospectus do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made therein, in
light of the circumstances under which such statements were made, not
misleading; and (iii) based on each of their knowledge, the financial statements
and other financial information included in the Registration Statement and the
Prospectus fairly present the financial condition and results of operations of
the Mid-Tier Company and the Bank as of and for the dates and periods covered by
the Registration Statement and the Prospectus.

(f) As of August 24, 2007, the Agent shall have received from Stegman & Company
a letter dated such date, in form and substance satisfactory to the Agent, to
the effect that: (i) they are independent public accountants with respect to the
Company, the Mid-Tier Company, the MHC and the Bank within the meaning of the
Code of Ethics of the AICPA, the Securities Act and the Securities Act
Regulations and the OTS Regulations, they are registered with the PCAOB, and
they are not in violation of the auditor independence requirements of the
Sarbanes-Oxley Act; (ii) it is their opinion that the financial statements and
supporting schedules included

 

32



--------------------------------------------------------------------------------

in the Registration Statement and covered by their opinions therein comply as to
form in all material respects with the applicable accounting requirements of the
Securities Act and the Securities Act Regulations; (iii) based upon limited
procedures as agreed upon by the Agent and Stegman & Company set forth in detail
in such letter, nothing has come to their attention which causes them to believe
that (A) the unaudited financial statements and supporting schedules of the
Mid-Tier Company included in the Registration Statement do not comply as to form
in all material respects with the applicable accounting requirements of the
Securities Act, the Securities Act Regulations and the OTS Regulations or are
not presented in conformity with generally accepted accounting principles
applied on a basis substantially consistent with that of the audited financial
statements included in the Registration Statement and the Prospectus, (B) the
unaudited amounts of net interest income and net income set forth under
“Selected Consolidated Financial and Other Data” in the Prospectus do not agree
with the amounts set forth in unaudited financial statements as of and for the
dates and periods presented under such captions or such amounts were not
determined on a basis substantially consistent with that used in determining the
corresponding amounts in the audited financial statements included in the
Registration Statement, (C) at a specified date not more than five (5) business
days prior to the date of this Agreement, there has been any increase in the
consolidated long term or short term debt of the Mid-Tier Company or any
decrease in consolidated total assets, the allowance for loan losses, total
deposits or net worth of the Mid-Tier Company, in each case as compared with the
amounts shown in the September 30, 2006 consolidated statements of financial
conditions included in the Registration Statement or, (D) during the period from
September 30, 2006 to a specified date not more than five (5) business days
prior to the date of this Agreement, there were any decreases, as compared with
the corresponding period in the preceding fiscal year, in total interest income,
net interest income, net interest income after provision for loan losses, income
before income tax expense or net income of the Mid-Tier Company, except in all
instances for increases or decreases which the Registration Statement and the
Prospectus disclose have occurred or may occur; and (iv) in addition to the
examination referred to in their opinions and the limited procedures referred to
in clause (iii) above, they have carried out certain specified procedures, not
constituting an audit, with respect to certain amounts, percentages and
financial information that are included in the Registration Statement and
Prospectus and that are specified by the Agent, and have found such amounts,
percentages and financial information to be in agreement with the relevant
accounting, financial and other records of the Company, the Mid-Tier Company,
the MHC and the Bank identified in such letter.

(g) At Closing Time, the Agent shall have received from Stegman & Company a
letter, dated as of Closing Time, to the effect that they reaffirm the
statements made in the letter furnished pursuant to subsection (f) of this
Section, except that the specified date referred to shall be a date not more
than five (5) days prior to Closing Time.

(h) At Closing Time, the Securities and Exchange Shares shall have been approved
for quotation on the Nasdaq Global Market upon notice of issuance.

(i) At Closing Time, the Agent shall have received a letter from the Appraiser,
dated as of the Closing Time, confirming its appraisal.

(j) At Closing Time, counsel for the Agent shall have been furnished with such
documents and opinions as they may require for the purpose of enabling them to
pass upon the

 

33



--------------------------------------------------------------------------------

issuance and sale of the Securities and Exchange Shares as herein contemplated
and related proceedings, or in order to evidence the accuracy of any of the
representations or warranties, or the fulfillment of any of the conditions,
herein contained; and all proceedings taken by the Company in connection with
the issuance and sale of the Securities and Exchange Shares as herein
contemplated shall be satisfactory in form and substance to the Agent and
counsel for the Agent.

(k) At any time prior to Closing Time, (i) there shall not have occurred any
material adverse change in the financial markets in the United States or
elsewhere or any outbreak of hostilities or escalation thereof or other calamity
or crisis the effect of which, in the judgment of the Agent, are so material and
adverse as to make it impracticable to market the Securities or to enforce
contracts, including subscriptions or orders, for the sale of the Securities,
and (ii) trading generally on either the American Stock Exchange, the New York
Stock Exchange or the Nasdaq Stock Market shall not have been suspended, and
minimum or maximum prices for trading shall not have been fixed, or maximum
ranges for prices for securities have been required, by either of said Exchanges
or by order of the Commission or any other governmental authority, and a banking
moratorium shall not have been declared by either Federal, Maryland or New York
authorities.

SECTION 6. INDEMNIFICATION.

(a) The Company, the Mid-Tier Company, the MHC and the Bank, jointly and
severally, agree to indemnify and hold harmless the Agent, each person, if any,
who controls the Agent, within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, and its respective partners, directors,
officers, employees and agents as follows:

(i) from and against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, related to or arising out of the Conversion or any
action taken by the Agent where acting as agent of the Company, the Mid-Tier
Company, the MHC or the Bank or otherwise as described in Section 2 hereof;

(ii) from and against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, based upon or arising out of any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading or arising out of any untrue statement or
alleged untrue statement of a material fact contained in the Members’ Proxy
Statement, Stockholders’ Proxy Statement or Prospectus (or any amendment or
supplement thereto), or any Issuer-Represented Free Writing Prospectus, or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

(iii) from and against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
described in clauses (i) or (ii)

 

34



--------------------------------------------------------------------------------

above, if such settlement is effected with the written consent of the Company,
the Mid-Tier Company, the MHC or the Bank, which consent shall not be
unreasonably withheld; and

(iv) from and against any and all expense whatsoever, as incurred (including,
subject to Section 6(c) hereof, the fees and disbursements of counsel chosen by
the Agent), reasonably incurred in investigating, preparing or defending against
any litigation, or any investigation, proceeding or inquiry by any governmental
agency or body, commenced or threatened, or any claim pending or threatened
whatsoever described in clauses (i) or (ii) above, to the extent that any such
expense is not paid under clause (i), (ii) or (iii) above;

provided, however, that the indemnification provided for in this paragraph
(a) shall not apply to any loss, liability, claim, damage or expense that
(i) arises out of any untrue statement or alleged untrue statement of a material
fact contained in the Prospectus (or any amendment or supplement thereto), or
any Issuer-Represented Free Writing Prospectus, or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading which was made in reliance upon and in conformity with the Agent
Information, or (ii) is primarily attributable to the gross negligence, willful
misconduct or bad faith of the Agent. Notwithstanding the foregoing, the
indemnification provided for in this paragraph (a) shall not apply to the
Company to the extent that such indemnification by the Company would constitute
a covered transaction under Section 23A of the Federal Reserve Act, as amended.

(b) The Agent agrees to indemnify and hold harmless the Company and the Bank,
their directors, each of their officers who signed the Registration Statement,
and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act against any
and all loss, liability, claim, damage and expense described in the indemnity
contained in subsection (a) of this Section, as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions, of
a material fact made in the Prospectus (or any amendment or supplement thereto),
or any Issuer-Represented Free Writing Prospectus, in reliance upon and in
conformity with the Agent Information.

(c) Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action commenced against it in
respect of which indemnity may be sought hereunder, but failure to so notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have otherwise than on account of this indemnity agreement. An
indemnifying party may participate at its own expense in the defense of any such
action. In no event shall the indemnifying parties be liable for fees and
expenses of more than one counsel (in addition to no more than one local counsel
in each separate jurisdiction in which any action or proceeding is commenced)
separate from their own counsel for all indemnified parties in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances.

(d) The Company, the Mid-Tier Company, the MHC and the Bank also agree that the
Agent shall not have any liability (whether direct or indirect, in contract or
tort or otherwise) to

 

35



--------------------------------------------------------------------------------

the MHC, the Mid-Tier Company and its security holders, the Company and its
security holders or the MHC’s, the Mid-Tier Company’s, the Bank’s or the
Company’s creditors relating to or arising out of the engagement of the Agent
pursuant to, or the performance by the Agent of the services contemplated by,
this Agreement, except to the extent that any liability is found in a final
judgment by a court of competent jurisdiction to have resulted primarily from
the Agent’s bad faith, willful misconduct or gross negligence.

(e) In addition to, and without limiting, the provisions of Section
(6)(a)(iv) hereof, in the event that the Agent, any person, if any, who controls
the Agent within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act or any of its partners, directors, officers, employees or
agents is requested or required to appear as a witness or otherwise gives
testimony in any action, proceeding, investigation or inquiry brought by or on
behalf of or against the Company, the Mid-Tier Company, the MHC, the Bank, the
Agent or any of its respective affiliates or any participant in the transactions
contemplated hereby in which the Agent or such person or agent is not named as a
defendant, the Company, the Mid-Tier Company, the MHC and the Bank jointly and
severally agree to reimburse the Agent and its partners, directors, officers,
employees or agents for all reasonable and necessary out-of-pocket expenses
incurred by them in connection with preparing or appearing as a witness or
otherwise giving testimony and to compensate the Agent and its partners,
directors, officers, employees or agents in an amount to be mutually agreed
upon.

SECTION 7. CONTRIBUTION. In order to provide for just and equitable contribution
in circumstances in which the indemnity agreement provided for in Section 6
hereof is for any reason held to be unenforceable by the indemnified parties
although applicable in accordance with its terms, the Company, the Mid-Tier
Company, the MHC, the Bank, and the Agent shall contribute to the aggregate
losses, liabilities, claims, damages and expenses of the nature contemplated by
said indemnity agreement incurred by the Company, the Mid-Tier Company, the MHC
or the Bank and the Agent, as incurred, in such proportions (i) that the Agent
is responsible for that portion represented by the percentage that the maximum
aggregate marketing fees appearing on the cover page of the Prospectus bears to
the maximum aggregate gross proceeds appearing thereon and the Company, the
Mid-Tier Company, the MHC and the Bank are jointly and severally responsible for
the balance or (ii) if, but only if, the allocation provided for in clause
(i) is for any reason held unenforceable, in such proportion as is appropriate
to reflect not only the relative benefits to the Company, the Mid-Tier Company,
the MHC and the Bank on the one hand and the Agent on the other, as reflected in
clause (i), but also the relative fault of the Company, the Mid-Tier Company,
the MHC and the Bank on the one hand and the Agent on the other, as well as any
other relevant equitable considerations; provided, however, that no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. For purposes of this Section,
each person, if any, who controls the Agent within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act shall have the same rights
to contribution as the Agent, and each director of the Company, the Mid-Tier
Company, the MHC and the Bank, each officer of the Company who signed the
Registration Statement, and each person, if any, who controls the Company, the
Mid-Tier Company, the MHC or the Bank within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act shall have the same rights to
contribution as the Company, the Mid-Tier Company, the MHC and the Bank.
Notwithstanding anything to the contrary set forth

 

36



--------------------------------------------------------------------------------

herein, to the extent permitted by applicable law, in no event shall the Agent
be required to contribute an aggregate amount in excess of the aggregate
marketing fees to which the Agent is entitled and actually paid pursuant to this
Agreement.

SECTION 8. REPRESENTATIONS, WARRANTIES AND AGREEMENTS TO SURVIVE DELIVERY. All
representations, warranties and agreements contained in this Agreement, or
contained in certificates of officers of the Company, the Mid-Tier Company, the
MHC or the Bank submitted pursuant hereto, shall remain operative and in full
force and effect, regardless of any investigation made by or on behalf of any
Agent or controlling person, or by or on behalf of the Company, and shall
survive delivery of the Securities and the Exchange Shares.

SECTION 9. TERMINATION OF AGREEMENT

(a) The Agent may terminate this Agreement, by notice to the Company, at any
time at or prior to the Closing Time (i) if there has been, since the date of
this Agreement or since the respective dates as of which information is given in
the Registration Statement, any material adverse change in the financial
condition, results of operations, business affairs or prospects of the Company,
the Mid-Tier Company, the MHC or the Bank, considered as one enterprise, whether
or not arising in the ordinary course of business, (ii) if there has occurred
any material adverse change in the financial markets in the United States or
elsewhere or any outbreak of hostilities or escalation thereof or other calamity
or crisis the effect of which, in the judgment of the Agent, are so material and
adverse as to make it impracticable to market the Securities or to enforce
contracts, including subscriptions or orders, for the sale of the Securities,
(iii) if trading generally on the Nasdaq Global Market, the American Stock
Exchange or the New York Stock Exchange has been suspended, or minimum or
maximum prices for trading have been fixed, or maximum ranges for prices for
securities have been required, by either of said Exchanges or by order of the
Commission or any other governmental authority, or if a banking moratorium has
been declared by either Federal, Maryland or New York authorities, (iv) if any
condition specified in Section 5 hereof shall not have been fulfilled when and
as required to be fulfilled; (v) if there shall have been such material adverse
change in the condition or prospects of the Company, the Mid-Tier Company, the
MHC or the Bank or the prospective market for the Company’s Securities as in the
Agent’s good faith opinion would make it inadvisable to proceed with the
offering, sale or delivery of the Securities; (vi) if, in the Agent’s good faith
opinion, the price for the Securities established by the Appraiser is not
reasonable or equitable under then prevailing market conditions, or (vii) if the
Conversion is not consummated on or prior to December 31, 2007.

(b) If this Agreement is terminated pursuant to this Section, such termination
shall be without liability of any party to any other party except as provided in
Sections 2 and 4 hereof relating to the reimbursement of expenses and except
that the provisions of Sections 6 and 7 hereof shall survive any termination of
this Agreement.

SECTION 10. NOTICES. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Agent shall be directed
to the Agent at 919 Third Avenue, 6th Floor, New York, New York 10048, attention
of Catherine A. Lawton, Principal, with a copy to Robert B. Pomerenk, Esquire at
Luse Gorman Pomerenk & Schick, P.C., 5335

 

37



--------------------------------------------------------------------------------

Wisconsin Avenue, N.W., Suite 400, Washington, D.C. 20015; notices to the
Company, the Mid-Tier Company, the MHC and the Bank shall be directed to any of
them at 4111 East Joppa Road, Suite 300, Baltimore, Maryland 21236, Attention of
Joseph J. Bouffard, President and Chief Executive Officer, with a copy to Gary
R. Bronstein, Esquire, at Muldoon Murphy & Aguggia LLP, 5101 Wisconsin Avenue,
N.W., Washington, D.C. 20016.

SECTION 11. PARTIES. This Agreement shall inure to the benefit of and be binding
upon the Agent, the Company, the Mid-Tier Company, the MHC and the Bank and
their respective successors. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Agent, the Company, the Mid-Tier Company, the MHC and the Bank and
their respective successors and the controlling persons and the partners,
officers and directors referred to in Sections 6 and 7 hereof and their heirs
and legal representatives, any legal or equitable right, remedy or claim under
or in respect of this Agreement or any provision herein or therein contained.
This Agreement and all conditions and provisions hereof and thereof are intended
to be for the sole and exclusive benefit of the Agent, the Company, the Mid-Tier
Company, the MHC and the Bank and their respective successors, and said
controlling persons, partners, officers and directors and their heirs, partners,
legal representatives, and for the benefit of no other person, firm or
corporation.

SECTION 12. ENTIRE AGREEMENT; AMENDMENT. This Agreement represents the entire
understanding of the parties hereto with reference to the transactions
contemplated hereby and supersedes any and all other oral or written agreements
heretofore made, except for the engagement letter dated January 16, 2007, by and
between the Agent and the Mid-Tier Company, the MHC and the Bank, relating to
the Agent’s providing conversion agent services in connection with the
Conversion. No waiver, amendment or other modification of this Agreement shall
be effective unless in writing and signed by the parties hereto.

SECTION 13. GOVERNING LAW AND TIME. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed in said State without regard to the
conflicts of laws provisions thereof. Unless otherwise noted, specified times of
day refer to Eastern time.

SECTION 14. SEVERABILITY. Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

SECTION 15. HEADINGS. Sections headings are not to be considered part of this
Agreement, are for convenience and reference only, and are not to be deemed to
be full or accurate descriptions of the contents of any paragraph or
subparagraph.

[The next page is the signature page]

 

38



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent on the one hand, and the Company, the Mid-Tier Company, the MHC and
the Bank on the other in accordance with its terms.

 

Very truly yours, BCSB BANKCORP, INC. By:  

/s/ Joseph J. Bouffard

Title:   BCSB BANCORP, INC. By:  

/s/ Joseph J. Bouffard

Title:   BALTIMORE COUNTY SAVINGS BANK, F.S.B. By:  

/s/ Joseph J. Bouffard

Title:   BALTIMORE COUNTY SAVINGS BANK, M.H.C. By:  

/s/ Joseph J. Bouffard

Title:  

 

39



--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED, as of the date first above written: SANDLER O’NEILL &
PARTNERS, L.P. By:  

Sandler O’Neill & Partners Corp.,
the sole general partner

By:  

/s/ Christopher S. Hooper

  Christopher S. Hooper, Authorized Signatory

 

40